The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 11-32 and 34-41 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In claims 11 and 27, the newly added language which requires the reservoir to be “configured to receive and contain both the blood cells of the blood specimen and a separator” is not clear since it depends upon an element, the blood and/or, that is not positively recited as an element of the container.  For example, depending on the amount of blood and the type of separator used, each of the applied Deuschle (US 3,419,179) container/specimen tube with its cap, the previously cited Wong (US 3,958,944) specimen vial with its cap, the previously cited Conway (US 4,227,620) specimen tube with its stopper and the previously cited Ferkany (US 5,151,184) test tube with its cap are all capable of meeting the above configured to language.  It appears that the reservoir needs to have a certain volume in order for the blood and separator to fit therein.  Thus these claims need or require something to define the volume of the reservoir by either using a specific, definite volume or defining the volume relative to positively recited structural elements of the container (i.e. in the way claim 23 defines the volume of the reservoir).  For examination purposes, examiner will treat claims 11 and 27 as meeting this limitation if the disclosed structure is capable of removing the cap along with the blood cells and separator from the specimen tube after centrifugation to allow withdrawal of serum or plasma from the specimen tube through its open end.   Additionally, in these two claims, it is not clear what if any structural limitation is required by the following language: “the specimen container configured to be centrifuged with the cap further away from an axis of centrifugation than the closed end of the specimen tube”.  The previously cited Bennett (US 3,750,645) and Lee (US 3,761,408) patents, the previously cited Samsoondar patent publication and the newly cited Ferrara (US 4,083,788) and Yahav (US 2003/0091701) show structures and contain teachings that meet that language.  The Yahav patent publication in particular shows a centrifuging system that is different from, yet accomplishes the same purpose compared to the others.  Based on that it appears that a structure such as shown in the cited Zine patent (US 3,852,194) or the above mentioned Deuschle, Wong, Conway and Ferkany patents are also capable of meeting the “configured to be centrifuged with the cap further away from an axis of centrifugation than the closed end of the specimen tube” language 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 11, 13, 17-19, 21-22 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferrara (US 4,083,788, newly cited and applied).  With regard to claim 11, Ferrara teaches a specimen container (7) for separating serum or plasma from blood cells in a blood specimen comprising: a specimen tube (outer tube 12) having an open end (26), a closed end (see the figures) defining an inner volume (inner space 29) therebetween, wherein said open end enables a blood specimen to be inserted into the specimen tube (see the description with respect to figure 7); a cap (stopper 15) defining a reservoir (inner space 22 of inner tube 13) and configured to be coupled to the specimen tube to enclose the inner volume and place the inner volume in fluid communication with the reservoir; and a separator (disk 14) disposed within at least one of the inner volume or the reservoir, the specimen container configured to be centrifuged with the cap further away from an axis of centrifugation than the closed end of the specimen tube such that blood cells of the blood specimen and the separator migrate into the reservoir and remain in the reservoir after the specimen container is centrifuged (see at least column 3, lines 18-39), the cap, with the blood cells and separator disposed within the reservoir, being at least partially removable from the specimen tube to expose the open end of the specimen tube such that serum or plasma from the blood specimen can be withdrawn through the open end of the specimen tube (see at least figure 3 with its associated discussion).  With respect to claim 13, the closed end of the specimen tube is round.  With respect to claims 17-18 the separator includes a filter-based mechanical separator (see figure 6 and its description in column 4, lines 33-60).  With respect to claim 19, at least figure 2 shows the stopper having a maximum cross-.  

Lee (US 3,761,408).  In the figures, with regard to claim 11, Lee teaches a specimen container (11) for separating serum or plasma from blood cells in a blood specimen comprising: a specimen tube (13) having an open end (15), a closed end (17) defining an inner volume therebetween, wherein said open end enables a blood specimen to be inserted into the specimen tube (column 4, lines 26-29); a cap (19) defining a reservoir (recess 29) and configured to be coupled to the specimen tube to enclose the inner volume and place the inner volume in fluid communication with the reservoir; and a separator (element 30-34) disposed within at least one of the inner volume or the reservoir, the specimen container configured to be centrifuged with the cap further away from an axis of centrifugation than the closed end of the specimen tube such that blood cells of the blood specimen and the separator migrate into the reservoir and remain in the reservoir after the specimen container is centrifuged (see figure 3 with its associated discussion), the cap, with the blood cells and separator disposed within the reservoir, being at least partially removable from the specimen tube to expose the open end of the specimen tube such that serum or plasma from the blood specimen can be withdrawn through the open end of the specimen tube (see figure 4 with its associated discussion).  With respect to claim 13, the closed end of the specimen tube is round.  With respect to claims 17-18 the separator includes a filter-based mechanical separator See column 3, line 54 to column 4, line 10).  With respect to claim 21, the cap is coupled to the specimen tube such that the cap is spaced apart from the closed end of the specimen tube (see at least figure 1 and 3).  With respect to claim 22, the specimen tube is configured to receive the blood specimen through the open end of the specimen tube when the cap is physically coupled to the specimen tube (see column 4, lines 26-29).  With respect to claim 25, the specimen tube includes a continuous lateral wall extending from the closed end to the open end (see the figures).  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, 14-15, 20, and 26-31 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrara as applied to claims 11, 13, 17-19, 21 and 25 above, and further in view of Bennett (US 3,705,645), Deuschle (US 3,419,179), Levin (US 2012/0048827) and Halverson (2014/0096598) or Holms (US 2014/0296089).  
With respect to claim 27, see the above discussion with respect to claims 11 and 19.  With respect to claim 28, see the above discussion with respect to claims 17-18.  With regard to claims 20 and 27-29 Ferrara does not teach that a portion of the cap circumferentially surrounds a portion of the specimen tube when the cap is coupled to the specimen tube.  
In the patent, with respect to claim 27, Bennett teaches a specimen container (see figure 1) including a specimen tube (20) having a closed end, an open end, and defining an inner volume therebetween, the specimen tube configured to receive a blood specimen through the open end of the specimen tube and a cap (24) configured to be coupled to the specimen tube to enclose the inner volume a portion of the cap circumferentially surrounding a portion of the specimen tube when the cap is coupled to the specimen tube (see at least figures 2-3).  The specimen tube includes a first chamber (22) adjacent the open end and a second chamber (23) adjacent the closed end separated by a constriction (21).  The specimen container is configured to be centrifuged with the cap further away from an axis of centrifugation than the closed end of the specimen tube (see at least figure 3 and column 2, lines 45-53) such that blood cells of the blood specimen disposed within the inner volume of the specimen tube migrate into the first chamber 5 will vary.  If the volume at the stoppered end (V3) is decreased, then the volume of trapped air (V5) must be increased to compensate.  For example, if V3 is reduced to 25 percent total volume, then the volume of trapped air would have to be increased to 54.5 percent to compensate.  This would require a tube of 15.4 ml in order to collect 3.15 ml serum/plasma.  If V3 is less than 10 percent, an unduly long tube, with a very low vacuum, would have to be used.  Alternatively, if V3 is increased then the volume of trapped air must be decreased in order to obtain the same yield of serum/plasma.  For example, if V3 is increased to 75 percent total volume, then at least 13 ml blood would have to be drawn in order to obtain 3.15 ml serum/plasma and a very high vacuum would have to be drawn to fill the tube as high as possible.  If V3 is in excess of 80 percent total volume, the waste of serum/plasma and the high vacuum would make it impractical.  Thus the chamber intended to receive and contain the pack red cells should be sized to contain at least 54% of the total volume of blood.  
In the patent Deuschle teaches a cap (12) having an open end (at element 60), a closed end (top wall 54) and a lateral wall (52); a mechanism (32 and 56) by which the open end of the specimen tube is secured with the open end of the cap (figure 2), such that the blood specimen is 
In the patent publication Levin teaches a cap (40) having an open end (45, see figure 6), a closed end (42) and a lateral wall (44); a mechanism (46) by which the open end of the specimen tube is secured with the open end of the cap, such that the specimen is contained within the specimen tube and the cap.  In particular the cap is shown circumferentially surrounding a portion of the specimen tube when the cap is coupled to the specimen tube see at least figure 8).  Figures 10-14 show an embodiment of the cap similar to the Lee cap.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to provide the Ferrara specimen container with a cap having a portion of the cap circumferentially surrounding a portion of the specimen tube when the cap is coupled to the specimen tube such as one taught by Bennet, Deuschle or Levin because such shaped caps are known as evidenced by the teachings of Bennett, Deuschle and Levin, the cap of Bennet is clearly used when the specimen tube is centrifuged in an inverted position and they would have been recognized as alternative shapes as shown by the teachings of at least Levin.  
With respect to claims 12 and 30 Ferrara does not teach any particular inner volume of the specimen tube.   
In the patent publication Halverson teaches systems and methods for analysis in which it is desired to separate one sample component from another sample component.  The system including a specimen container (108) including a specimen tube (102) and a cap (104).  Paragraph [0099] teaches that a specimen tube and cap used can be any suitable size, depending on the type, amount and/or size of sample to be analyzed, and the type, amount and/or size of concentrate to be collected and interrogated.  In some embodiments, the specimen tube (102) can 
In the patent publication Holms teaches systems and methods for multi-In particular analysis.  In paragraph [0234] processing sample volumes in a centrifuge in which that sample has volume of a volume of 2 ml, 1 ml, 500 microliters, 300 microliters, 200 microliters, 100 microliters, 50 microliters, 25 microliters, 25 microliters, 10 microliters, or 5 microliters.  In paragraph [1260] the centrifuge is described as being configured to accept a small volume of sample.  In some embodiments, the cavity and/or sample vessel may be configured to accept a sample volume of 1,000 µL or less, 500 µL or less, 250 µL or less, 200 µL or less, 175 µL or less, 150 µL or less, 100 µL or less, 80 µL or less, 70 µL or less, 60 µL or less, 50 µL or less, 30 µL or less, 20 µL or less, 15 µL or less, 10 µL or less, 8 µL or less, 5 µL or less, 1 µL or less, 500 nL or less, 300 nL or less, 100 nL or less, 50 nL or less, 10 nL or less, 1 nL or less, 500 pL or less, 100 pL or less 50 pL or less, 10 pL or less 5 pL or less, or 1 pL or less.  In some embodiments, the centrifuge may contain 50 or less, 40 or less, 30 or less, 29 or less, 28 or less, 27 or less, 26 or less, 25 or less, 24 or less, 23 or less, 22 or less, 21 or less, 20 or less, 19 or less, 18 or less, 17 or less, 16 or less, 15 or less, 14 or less, 13 or less, 12 or less, 11 or less, 10 or less, 9 or less, 8 or less, 7 or less, 6 or less, 5 or less, 4 or less, 3 or less, 2 or less, or 1 cavities and/or sample vessels, which are configured to accept, in total, a volume of 10 ml or less, 5 ml or less, 4 ml or less, 3 ml or less, 2 ml or less, 1 ml or less, 750 µl or less, 500 µl or less, 400 µl or less, 300 µl or less, 200 µl or less, 100 µl or less, 50 µl or less, 40 µl or less, 30 µl or less, 20 µl or less, 10 µl or less, 8 µl or less, 6 µl or less, 4 µl or less, or 2 µl or less.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the specimen tube of Ferrara to any of the sizes that are described by Halverson or Holmes because of the need for those sizes to process samples of a similar size as taught by Halverson or Holmes.  
With respect to claims 14-15, 25 and 31, Ferrara does not teach the conical and/or tapered shape of the closed end or a lateral wall that extends beyond the closed end.  

In the patent publication Levin teaches a specimen container teaches a specimen container (10) comprising: a specimen tube (12) having an open end (16), a closed conically/tapered end (18,19, see figure 4) and lateral wall (14) with a portion of the wall (20) extending beyond the closed end to a terminal end of the specimen tube.  Figure 5 shows a specimen tube having a shape similar to Lee.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to provide the Lee specimen container with a closed end having the conical/ tapered shapes of Deuschle or Levin because such shapes are known as evidenced by the teachings of Deuschle and Levin and they would have been recognized as alternative shapes as shown by the teachings of at least Levin.  
Claims 16 and 32-41 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrara as applied to claims 11, 13, 17-19, 21 and 25 above, and further in view of Bennett as described above and Zine (US 3,852,194).  With respect to claims 16, the embodiment described with respect to figure 7 of Ferrara uses a thixotropic gel as the separator in a conventional manner column 6, lines 6-9 teach that variations, modifications and substitution of equivalents are within the scope of the disclosure.  Ferrara does not specifically teach a thixotropic get as the separator of the embodiments shown in figures 1-6.    
In the patent Zine teaches partitioning assemblies and partitioning or seal members, utilized with containers (adapted to serve as fluid specimen collection or fluid-retaining tubes) for effecting partitioning of two differing-density fluid phases of a centrifugally separated fluid specimen, at a position not lower than the fluid phase interface, wherein the partitioning members include a separating amount of a gel-like material.  This gel-like material, by having a specific gravity intermediate those of the separated fluid phases, is adapted to move within the container in response to centrifugal force, only to the vicinity of the fluid phase interface.  The gel-like material thereupon is further adapted to make a transversely continuous semi-rigid contact seal with an annular portion of the container inner surface to thereby effect a seal that partitions the fluid phases.  The gel-like material may also be used in combination with a spool 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate a separator such as the gel of Ferrara or Zine into as the separator used in figures 1-6 of Ferrara because of its recognized ability to partition the different components based on density to effect a separation as taught by Ferrara or Zine and the teaching of substitution of equivalents being within the scope of the Ferrara disclosure.  
With respect to claims 32-41, Ferrara teaches a method substantially similar to that claims except for placing the sample into the inner volume of the tube prior to securing the cap and that a portion of the cap circumferentially surrounds a portion of the specimen tube when the cap is coupled to the specimen tube.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the Ferrara method to place the blood sample into the inner volume of the sample tube prior to closing the cap as shown for at least figure 8 of Zine because one of ordinary skill in the art would have recognized that with a thixotropic gel separator, the separator does not need to be in the tube prior to sample addition to a sample tube and will end up at tits desired fluid interface location after centrifugation whether it is above or below the sample at the start of centrifugation as shown by Zine.    It would have been obvious to one of ordinary skill in the art at the time the application was filed to provide the Ferrara specimen container with a cap having a portion of the cap circumferentially surrounding a portion of the specimen tube when the cap is coupled to the specimen tube such as one taught by Bennett because such shaped caps are known as evidenced by the teachings of Bennett and the cap of Bennet is clearly used when the specimen tube is centrifuged in an inverted position.
Claims 11-32 and 34-41 are rejected under 35 U.S.C. 103 as being unpatentable over 
Ferrara as in view of Bennett, Deuschle, Levin, Zine and Halverson or Holms as applied to claims 11-22 and 25-41 above and further in view of Graham (CA 2,058,917) or Yahav (US 2003/0091701).  Ferrara does not teach an embodiment in which the reservoir does not extend 
In the patent publication Graham teaches a sediment collecting cap for home fermentation bottle has inwardly projecting inner wall forming a space with narrow inlet closed by valve when upright.  The cap (see figures 1 and 3-5) to collect and retain sediment when a container is inverted or centrifuged has an annular outer skirt (20) extending from an end wall and fitting on a container neck, and an annular inner wall to fit flush with the inner surface of the neck.  The inner wall is of triangular cross-section, extending upwardly and inwardly from the end wall and then upwardly and outwardly to the wall upper end.  The inner wall forms an inlet (25) above a sediment retention space (deposit chamber 27).  Liquid and sediment can readily enter the space with the container inverted but the inlet is closed by a valve when the container is placed upright.  The valve may be a member secured to the inner wall by a flexible arm and which fits sealingly in the inlet under gravity.  The first full paragraph of page 2 teaches that the cap collects the sediment during the time it takes for the liquid/beverage to clarify with the cap being removable in a conventional manner and the sediment free beverage poured.  It makes disposal of the sediment simple and convenient.  it is economical and can be applied to existing systems.  The paragraph bridging pages 6-7 teaches that the invention has application in any field where undissolved particles are required to be extracted/separated from a particular liquid substance.  The paragraph also teaches that sedimentary deposits are also of value to certain processes, as in the case of some chemical procedures used in medical research whereby sediments are forced to accumulate at the bottom of receptacles by means of a centrifuge for later extraction and analysis.   
In the patent publication Yahav teaches a method for processing wine, including filling a bottle with wine, capping the bottle with a bottle stopper, the bottle stopper including a valve that has a first orientation in which sediments can flow from the bottle past the valve, and a second orientation in which the valve substantially prevents re-entry of the sediments back into the bottle, producing sediments in the bottle, centrifugally forcing the sediments in the bottle towards the bottle stopper, the valve being in the first orientation so that the sediments flow past the valve and are removed from the bottle, and moving the valve to the second orientation to substantially prevent re-entry of the sediments back into the bottle.  An apparatus for removing sediment is also disclosed.  In particular figures 19-21 show caps in which the sediment remains 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to replace the inner tube of Ferrara with a cap structure having a reservoir formed therein as taught by Graham or Yahav to capture the sediment/blood cells of Ferrara because of it being used for a similar purpose as shown by both Graham and Yahav and the clear teaching that such a cap has applicability/utility in medical research procedures in which sediments are required to be separated from liquids for analysis.  Relative to the size of the reservoir, it would have been obvious to one of ordinary skill in the art at the time the application was filed to make it of a size that would allow the capture of both the blood cells and the separator to allow the blood cells to remain in the cap after removal of the cap from the specimen tube and in particular it would have been obvious to have the reservoir volume at least equal to if not greater than the volume of the specimen tube since Bennett teaches that in most cases the volume of packed cells is up to 54% of the total blood volume and one would want to have enough volume to handle all of the pack cells plus the separator.  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 32 and 34-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,870,110. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are of a scope that they totally encompass the patented claims such that one cannot practice the patented invention without practicing the invention.
Applicant's arguments filed March 29, 2021 have been fully considered but they are not persuasive. In response to the amendments, the anticipation and obviousness rejections have been withdrawn and replace with new anticipation and obviousness rejections based on the newly cited and applied Ferrara patent.  Thus the arguments are moot with respect to the previous anticipation and obviousness rejections.
With respect to the rejection under 35 U.S.C. 112(b), the changes did not full address the previous problems and in fact added language that magnified the previous problems with respect to clarity.  The blood sample is not positively recited as a limitation of claims 11 and 27.  Thus its volume is not defined and/or limited.  Thus as noted above, many of the containers of record could meet the requirement that the cells and separator are in the cap in a reservoir space following centrifugation.  His is even a problem for the method since the volume of blood and/or the separator are not defined.  
With respect to the obviousness-type double-patenting rejection, it will not be held in abeyance pending resolution of all other issues regarding the claims.  It must be overcome through appropriate claim amendments, convincing arguments and/or an acceptable terminal disclaimer before a notice of allowability will be issued by examiner.   Whether applicant . 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art relates to containers used to separate liquid and solids.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797